Citation Nr: 0901525	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of 
frostbite to the hands, face and feet.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

In a December 2006 statement, a private physician appeared to 
link the veteran's generalized anxiety disorder and his 
Korean War service.  The Board construes this as a raised 
claim for service connection, and instructs the RO to take 
appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not show 
that the veteran has a chronic right knee disability related 
to his service-connected left knee disability.

2.   The preponderance of the medical evidence does not show 
that the veteran has a left hip disability related to his 
service-connected left knee disability.

3.  The preponderance of the medical evidence does not show 
that the veteran has a low back disability related to his 
service-connected left knee disability.

4.  The preponderance of the medical evidence does not show 
that the veteran has PTSD.

5. The preponderance of the medical evidence does not show 
that the veteran has residuals of frostbite to his hands, 
face and feet.

6.  The veteran's service-connected disabilities include 
muscle injury to muscle group XI due to shrapnel wound with 
retained metallic foreign bodies in the left leg, rated at 20 
percent disabling, traumatic arthritis of the left knee due 
to shrapnel wounds with retained metallic foreign bodies in 
the left leg, rated as 20 percent disabling, tinnitus rated 
as 10 percent disabling and bilateral sensorineural hearing 
loss currently rated as non-compensable.  This evaluation 
does not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability


CONCLUSIONS OF LAW

1. The veteran's alleged right knee disability was not 
incurred in or aggravated by active service or due to any 
other service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 and 3.310 (2008).

2. The veteran's alleged left hip disability was not incurred 
in or aggravated by active service or due to any other 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.310 (2008).

3.  The veteran's alleged low back disability was not 
incurred in or aggravated by active service or due to any 
other service-connected disability.  38 U.S.C.A. §§ 1110, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.310 (2008).

4.  The veteran's alleged PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The veteran's alleged residuals of frostbite to hands, 
face and feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in July 2006, August 2006, and October 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The letters also 
advised the veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO made three attempts to schedule the veteran for 
appropriate VA examinations for all his claims on appeal in 
July 2006 and December 2006.  The veteran indicated he was 
unable to report for the VA examinations due to his poor 
health.  Indeed, he submitted an October 2006 note from his 
doctor indicating the recommendation that the veteran not 
make the long trip to Omaha due to his chronic prostatitis 
and bladder neck contracture.  The Board finds noteworthy 
that the veteran did appear for an unrelated VA examination 
in January 2006 and specifically requested a VA examination 
as to the claims on appeal in an October 2006 statement.  
Honoring his request, the RO did attempt to schedule the 
veteran for VA examinations, but the veteran did not appear 
again indicating his poor health prevented him from doing so.

The veteran's representative fervently argues the veteran 
showed good cause for his failure to report for the VA 
examinations.  The Board does not doubt the veteran's reasons 
for not appearing for scheduled VA examinations.  Rather, the 
Board merely concludes the RO has taken all appropriate steps 
to fulfill its duty to assist the veteran with his claims.  
The VA informed the veteran of the type of evidence necessary 
to substantiate his claims and attempted to help him obtain 
the evidence both by obtaining his identified private 
treatment records and by attempting to schedule him for 
appropriate VA examinations. 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street. If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Although the Board sympathizes with the 
veteran's disabilities and situation, given the RO's actions 
and the veteran's choice not to submit to a VA examination, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.  Id.; see also 38 C.F.R. § 
3.655(b).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because there is no 
medical evidence that the veteran has been diagnosed with 
arthritis.  This is discussed in more detail below. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Right Knee, Left Hip and Low Back

The veteran claims his right knee, left hip and low back 
disabilities are due to overcompensation for his left leg 
injury.  Specifically, the veteran is service-connected for 
residuals of a gun shot wound (GSW) to the left leg, 
affecting his left knee and left leg.  The veteran alleges he 
has had to adjust the way he walks and completes daily tasks 
by relying more heavily on his other joints.  As a result, he 
alleges his right knee, left hip and low back have 
deteriorated. 

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of the right knee, low 
back or left hip.  Indeed, the veteran's left knee treatment 
included x-rays of his bilateral knees in December 1954, 
indicating a normal right knee.  The veteran does not allege 
any of these disabilities were incurred in the military.  
Rather, he alleges his right knee, left hip and low back 
deteriorated as a result of overcompensating for years for 
his left leg and left knee disabilities.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a).  

After service, the veteran identified voluminous private 
treatment records which are silent as to any complaints, 
treatment or diagnoses of any low back, right knee or left 
hip disability.  The veteran's VA outpatient treatment 
records from 2005 to 2006 are also silent as to any 
complaints, treatment or diagnoses of any low back, right 
knee or left hip disability.  Indeed, the veteran underwent a 
VA primary care assessment in November 2005 where the 
examiner diagnosed the veteran with a myriad of different 
ailments.  The assessment, however, was silent as to any low 
back, right knee or left hip disability.  

As explained above, the veteran was scheduled for multiple VA 
examinations to ascertain whether the veteran has any of the 
claimed disabilities and whether any such disability is 
related to his left knee disability or any other incident of 
his military service.  These three examinations were 
scheduled in July 2006 and December 2006.  The veteran did 
not report to any of these examinations, but rather submitted 
a note from his private physician in October 2006 indicating 
the veteran's long history of chronic prostatitis and, 
therefore, the doctor did not recommend taking a long trip to 
Omaha to appear for an examination.  

The Board finds noteworthy that the veteran did appear for an 
unrelated VA examination in January 2006 and, thereafter, 
repeatedly requested VA examinations in regard to these 
specific claims.  The RO scheduled him for multiple 
examinations in response to his request and in compliance 
with the VA's duty to assist as described above.  The veteran 
failed to report to any of these scheduled examinations.  As 
explained above, while the Board does not doubt the veteran's 
reasons for not appearing to his examinations, it is clear 
the VA has satisfied its duty to assist. As previously 
explained the VA advised the veteran of the type of evidence 
necessary to substantiate his claim and attempted to assist 
the veteran in obtaining the evidence.  

The veteran clearly has his own private medical doctors and 
has clearly used VA outpatient clinics closer to his home.  
Not only did the veteran fail to report to scheduled VA 
examinations, he did not submit any medical evidence 
indicative of current disabilities related to his service-
connected left knee disability.  

PTSD and Frost Bite

The veteran alleges he currently has PTSD and residuals of 
frostbite on his hands, face and feet due to in-service 
events.  Specifically, within medical records the veteran 
indicated his PTSD is a result of various combat-related 
experiences and his frostbite was incurred during exposure to 
severe cold weather during service in the Korean War in 1957.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

Initially, the Board notes the veteran's service medical 
records are silent as to any cold injury or complaints, 
treatment or diagnoses of frostbite or any psychiatric 
illness.  The veteran's DD-214, however, indicates the 
veteran was awarded various medals indicative of combat 
service, to include the Purple Heart and the Combat Infantry 
Badge. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

Here, in light of the veteran's combat service, the Board 
presumes the veteran suffered traumatic events and exposure 
to cold weather, but the medical evidence must still indicate 
current disabilities related to these events.  For reasons to 
be explained, the Board finds such medical evidence lacking.

After service, the veteran provided voluminous amounts of 
private treatment records, which are completely silent as to 
any residuals of frostbite.  VA outpatient treatment records 
are also silent as to any residuals of frostbite (and PTSD), 
to include a November 2005 complete primary care assessment. 

With regard to PTSD, the veteran provided one psychological 
evaluation by a private psychologist, Dr. Bigelow, conducted 
in October 2006.  Within the evaluation, Dr. Bigelow details 
the veteran's traumatic service events, to include mortar 
attacks and watching his entire squad be killed by artillery 
fire.  Regarding diagnosis, however, Dr. Bigelow acknowledges 
the veteran exhibits some of the symptoms of PTSD, but does 
not conclusively diagnose the veteran with PTSD.  Rather, the 
veteran is diagnosed with generalized anxiety disorder and 
panic disorder.  While the veteran has many of the symptoms 
of PTSD, Dr. Bigelow indicates many have "leveled off" over 
the years and is superimposed by his anxiety disorder.  The 
veteran has never been definitively diagnosed with PTSD.

Again, the veteran was scheduled for numerous VA 
examinations, which the veteran failed to report for reasons 
explained above.  The Board notes the veteran specifically 
indicated in an October 2006 statement that he was willing to 
appear for a VA examination and requested one be scheduled in 
a timely manner with regard to these claims specifically.  
The RO scheduled the veteran for appropriate examinations in 
December 2006, but the veteran did not report to the 
examinations.  

Although the Board sympathizes with the veteran's inability 
to report for the VA examinations, the fact remains there 
simply is no medical evidence indicating the veteran has 
current diagnoses of PTSD or residuals of frostbite.  The 
veteran was informed of the type of evidence needed to 
substantiate his claims and, in fact, submitted a substantial 
amount of private treatment records for unrelated 
disabilities.  The veteran clearly sees medical providers 
which are in closer proximity to his home and none of these 
medical professionals have ever diagnosed the veteran with 
PTSD or residuals of frostbite to his hands, face or feet.  

In summary, the Board finds that the evidence of record does 
not show that the veteran has diagnosed right knee, left hip 
or low back disabilities related to his service-connected 
left knee disability.  The evidence also does not show that 
the veteran has ever been diagnosed with PTSD or residuals of 
frostbite.  Direct or secondary service connection requires 
first and foremost medical evidence of current disabilities.  
See generally Hickson, 12 Vet. App. at 253; Pond, 12 Vet. 
App. at 346.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is a high school and college graduate.  On his 
formal TDIU claim, he reported that he last stopped working 
in May 1993.  His primary profession was as a high school 
teacher until his retirement in 1993.  In subsequent medical 
records, the veteran indicated he worked thereafter on 
various farms doing "agricultural errands."  It appears 
from an October 2006 medical record the veteran may still be 
working on various farms.

Here, the veteran has four service-connected disabilities, 
rated at 20 percent for muscle injury to his left leg due to 
shrapnel wound, 20 percent for traumatic arthritis of the 
left knee due to shrapnel wound, 10 percent for tinnitus and 
0 percent for bilateral sensorineural hearing loss for a 
combined total rating of 40 percent.  See 38 C.F.R. § 4.25.  
Therefore, he does not meet the minimum schedular criteria 
for a TDIU.  It is the established policy of VA, however, 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration. 

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities.  The veteran claims that 
his service-connected conditions, especially his left 
knee/left leg disabilities, make it impossible for him to 
work.  

The veteran has a very extensive list of non-service-related 
health issues including, but not limited to, chronic 
prostatitis and cervical neuropathy.  In support of his 
claim, the veteran submitted a private physical conducted in 
June 2006 by a nurse practitioner, K. Murphy.  Ms. Murphy, in 
regard to employability, opined as follows:

It is my professional judgment and best medical 
judgment that the patient is not capable of 
obtaining or maintaining substantial gainful 
employment.  Patient would be unable to stand for 
any period of time or sit for any period of time 
because of the peripheral neuropathy, the cervical 
discomfort.  

Within her report, Ms. Murphy notes the veteran's left leg 
disabilities, but clearly finds him unemployable due to 
peripheral neuropathy and cervical spine disabilities, 
neither of which are service-connected conditions. 

The veteran also submitted an October 2006 private 
psychiatric evaluation indicating the veteran stated he 
currently works on various "agricultural errands."  The 
private psychologist, Dr. Bigelow, diagnosed the veteran with 
generalized anxiety disorder and panic disorder.  Regarding 
employability Dr. Bigelow, opined, "...it would be almost 
impossible for him to carry out even simple one and two step 
directions based of course on the variability of his 
attentiveness and concentration... [his psychiatric 
disabilities] would definitely affect his ability to work."  
The Board notes the veteran is not currently service-
connected for any psychiatric disability. 

Again, the RO attempted to schedule the veteran for 
appropriate VA examinations to ascertain the extent the 
veteran's service-connect disabilities have on his 
employability.  In failing to report for his examination, the 
veteran submitted an October 2006 statement from his private 
doctor, Dr. Larson.  The Board finds noteworthy that Dr. 
Larson recommended the veteran abstain from a long trip to 
Omaha for the VA examination due to his significant symptoms 
associated with chronic prostatitis and bladder neck 
contracture.  Neither of these disabilities is service-
connected.

In short, the medical evidence clearly indicates the 
veteran's major obstacles to employment are non-service 
connected disabilities.  Indeed, there is some evidence the 
veteran may in fact have some occasional work on various 
farms. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. The veteran's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that his tinnitus or bilateral hearing loss or 
left leg or left knee disabilities prevent him from being 
able to perform light or medium duty work, or some other type 
of substantially gainful employment as a result of these 
conditions.  No medical professional has ever stated that his 
conditions affect the veteran's ability to maintain 
employment.  Indeed, the medical evidence specifically 
indicates his employability is mainly impacted by other, non-
service connected disabilities.

The objective evidence as to the severity of the veteran's 
service-connected conditions, moreover, does not show that it 
would prevent him from performing all physical tasks. Even if 
he is unable to engage in prolonged physical activity as a 
result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions. In this case, the preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable. There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disabilities. Again, no medical professional has ever 
indicated that the veteran's service-connected disorders have 
rendered him unemployable. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education. The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability, is denied.

Entitlement to service connection for a left hip disability, 
claimed as secondary to a service-connected left knee 
disability, is denied.

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of frostbite 
to the hands, face and feet is denied.

Entitlement to a total disability rating based on TDIU is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


